Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed November 8, 2021.  
Claims 1-6 and 13-19 are currently pending. Claim 29 has been cancelled.

Withdrawn Rejections
3.	The declaration under 37 CFR 1.130 filed on November 8, 2021 is sufficient to overcome the prior art and double patenting rejections based on Pardee (Cell 165, 1255-1266 May 19, 2016).

4.	 Claims 1-6 and 13-19 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMANDA HANEY/Primary Examiner, Art Unit 1634